Case: 21-10644    Document: 00516495724        Page: 1     Date Filed: 10/04/2022




                               REVISED 10/4/22

           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 30, 2022
                                No. 21-10644                           Lyle W. Cayce
                                                                            Clerk

   De’On L. Crane, Individually and as the Administrator of the Estate of
   Tavis M. Crane and on behalf of the Statutory Beneficiaries, G. C., T.
   C., G. M., Z. C., and A. C., the surviving children of Tavis M.
   Crane; Alphonse Hoston; Dwight Jefferson; Valencia
   Johnson; Z. C., Individually, by and through her guardian Zakiya
   Spence,

                                                         Plaintiffs—Appellants,

                                    versus

   City of Arlington, Texas; Craig Roper,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:19-CV-91


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
Case: 21-10644          Document: 00516495724             Page: 2       Date Filed: 10/04/2022




                                           No. 21-10644


           In 1996, the Supreme Court approved the use of pretextual stops in
   Whren v. United States. 1 Since then, pretextual stops have become a
   cornerstone of law enforcement practice. 2 Police officers follow a suspicious
   person until they identify a traffic violation to make a lawful stop, even
   though the officer intends to use the stop to investigate a hunch that, by itself,
   would not amount to reasonable suspicion or probable cause. 3 Often pulled
   over for minor traffic violations, these stops create grounds for violent—and
   often deadly—encounters that disproportionately harm people of color. 4
           When Whren was decided, the Court did not have what we have
   now—twenty-five years of data on the effects of pretextual stops. 5 Indeed,
   the Whren Court differentiated pretextual stops from “extreme practices”
   like the use of deadly force. 6 Today, traffic stops and the use of deadly force
   are too often one and the same—with Black and Latino drivers




           1
               517 U.S. 806, 810 (1996).
           2
            David D. Kirkpatrick, Steven Eder & Kim Barker, Cities Try to Turn the Tide on
   Police    Traffic      Stops,       N.Y.     TIMES        (Apr.        15,      2022),
   https://www.nytimes.com/2022/04/15/us/police-traffic-stops.html.
           3
            Stephen Rushin & Griffin Edwards, An Empirical Assessment of Pretextual Stops
   and Racial Profiling, 73 Stan. L. Rev. 637, 640 (2021).
           4
             See Sam Levin, US Police Have Killed Nearly 600 People in Traffic Stops Since 2017,
   Data Shows, GUARDIAN (Apr. 21, 2022), https://www.theguardian.com/us-
   news/2022/apr/21/us-police-violence-traffic-stop-data (“Black drivers make up 28% of
   those killed in traffic stops, while accounting for only 13% of the population. Research has
   consistently found that Black and brown drivers are more likely to be stopped, searched and
   subjected to force.”).
           5
            See Rushin & Edwards, supra, at 657–58 (noting the emergence of race-profiling
   research as a modern field of study).
           6
               Whren, 517 U.S. at 818.




                                                2
Case: 21-10644           Document: 00516495724              Page: 3       Date Filed: 10/04/2022




                                            No. 21-10644


   overrepresented among those killed—and have been sanctioned by
   numerous counties and major police departments. 7
           While several major cities have restricted the practice,8 in much of
   America, police traffic stops still seine for warrants despite the shadows of
   Monell v. Department of Social Services, 9 where a § 1983 claim can succeed
   against a city with a showing that city policy was the moving force behind a
   constitutional injury, and was implemented with deliberate indifference to
   the known or obvious consequence that constitutional violations would
   result. 10 The potential liability attending a policy of pretextual stops aside,
   their empirical consequences are clear: they lead to the unnecessary and
   tragic ending of human life. Here, a child threw a candy cane out the window.
   Twenty-five minutes later, the driver, her father, was dead.
           To be clear, we apply only settled laws that govern this case today,
   cast as they are against the larger frame of their play in the streets across the
   country.
                                                  I.
           Tavis Crane’s estate and the passengers of Crane’s car sued Arlington
   Police Officer Craig Roper and the City of Arlington for the use of excessive


           7
               Kirkpatrick et al., supra.
           8
             Los Angeles, Philadelphia, Pittsburgh, Seattle, Berkeley, and the State of Virginia
   have all banned or restricted pretextual stops. Id.; see LOS ANGELES POLICE DEPARTMENT
   MANUAL §240.06 (2022) (established by Special Order No. 3); Achieving Driving
   Equality, PHILA. CODE §§ 12-1701–1703 (2021); Pittsburgh, Pa., PGH CODE ORDINANCES
   § 503.17 (2021); SEATTLE POLICE DEPARTMENT MANUAL § 6.220 (2020); BERKELEY
   POLICE DEP’T, LAW ENFORCEMENT SERVICES MANUAL §401(2) (2022); VA. CODE ANN.
   §§ 46.2-1014, 46.2-1052, 46.2-646, 46.2-1157 (limiting ability to use evidence discovered or
   obtained as a result of a stop for a minor traffic violation).
           9
               436 U.S. 658 (1978).
           10
                Alvarez v. City of Brownsville, 904 F.3d 382, 389–90 (5th Cir. 2018) (en banc).




                                                   3
Case: 21-10644      Document: 00516495724          Page: 4   Date Filed: 10/04/2022




                                    No. 21-10644


   force during a traffic stop in violation of the Fourth Amendment. The district
   court dismissed the passengers’ claims, finding that they could not bring
   claims as bystanders, and granted summary judgment to Roper and the City
   after determining that Roper was entitled to qualified immunity. We affirm
   the dismissal of the passengers’ claims and vacate the grant of summary
   judgment on Crane’s claims and remand to the district court for further
   proceedings consistent with this opinion.
          On February 1, 2017, Tavis Crane was driving in Arlington, Texas
   with three passengers: Dwight Jefferson, Valencia Johnson, who was
   pregnant with Crane’s child, and Z.C., Crane’s two-year-old daughter.
   While Crane was stopped at a traffic light at approximately 11:38 p.m., Officer
   Elsie Bowden pulled up behind him. After the light turned green, Crane
   pulled away from the intersection and Bowden saw an object being tossed
   from the passenger’s side. She claims that she thought the object might be a
   crack pipe and called for backup; Roper responded.
          Bowden turned on her police car’s lights and Crane pulled over.
   Bowden approached the passenger side of the vehicle and asked Jefferson
   what he threw out the window. Jefferson replied that the only thing he threw
   was a cigarette butt. Bowden asked Crane for his driver’s license and proof
   of insurance. Crane provided Bowden with his identification card, as he did
   not have a driver’s license. Bowden then noticed an object fall on the ground
   behind her, outside the window by Z.C. She recognized the object as the red
   top of a large plastic Christmas candy cane and realized the object thrown
   from the car was the candy cane’s clear bottom half. Bowden laughed about
   the misunderstanding and handed the red piece back to Z.C. But she did not
   send the family on. Rather, she returned to her vehicle and ran a warrant
   check, which found that Crane had warrants for several misdemeanors and a
   possible felony probation violation.




                                          4
Case: 21-10644      Document: 00516495724          Page: 5   Date Filed: 10/04/2022




                                    No. 21-10644


          Bowden requested additional backup and confirmation of the warrants
   and was informed that Officer Eddie Johnson was also en route. While
   waiting for the other officers to arrive, she confirmed five misdemeanor
   warrants from Grand Prairie but was still waiting for a reply from Dallas
   County for the felony probation warrant, and began writing Crane a citation
   for driving without a license.
          At 11:47 p.m., Officer Johnson arrived. Bowden informed him that the
   passengers had been cooperative and that she wasn’t sure if Crane even knew
   he had a warrant out. Roper arrived after that conversation and received no
   briefing, knowing only the information relayed to his in-car computer display,
   which showed Crane’s unconfirmed outstanding warrant for a felony
   probation violation.
          All three officers then approached Crane’s car at 11:50 p.m., by which
   point Crane had rolled up his window almost entirely. Bowden stood next to
   Crane’s window; Roper was behind Bowden, next to Valencia Johnson, with
   Officer Johnson on the other side of the car, next to Jefferson. Bowden asked
   Crane to step out of the car because he had outstanding warrants, which
   Crane denied. Bowden told Crane that if he did not get out of the car, he
   would face additional charges. Crane said he needed to get Z.C. home to her
   mother. Bowden asked if he could leave Z.C. with the other passengers and
   alternatively offered to call someone to pick her up. Crane refused, insisting
   that he did not have any outstanding warrants and reiterating that he was not
   getting out. Bowden told him five tickets had been confirmed. Crane asked
   what the warrants were for. Bowden said she didn’t know yet. Bowden told
   Crane, “I need you to step out of the car, honey. Tavis if you go and do
   something stupid then we are gonna be breaking windows, it’s gonna get
   crazy, it ain’t worth it.”




                                         5
Case: 21-10644      Document: 00516495724          Page: 6   Date Filed: 10/04/2022




                                    No. 21-10644


          Officer Johnson ordered Jefferson, sitting in the passenger seat, to
   turn off the car and give him the key. Jefferson began moving his hand toward
   the key to comply, but Crane told him to stop. Roper then ordered Valencia
   Johnson to unlock the rear driver’s side door where she was seated; she did.
   Roper opened the door, unholstered his pistol, and ordered everyone to put
   their “f---ing hands up.” Crane, Jefferson, and Valencia Johnson all put their
   hands up. He initially pointed his pistol at Jefferson before entering the car,
   climbing over Valencia Johnson, and pointing his gun at Crane.
          According to the passengers, Roper put his arm around Crane’s neck.
   Roper contends that he grabbed the hood of Crane’s sweatshirt. All three
   officers continued to order Crane to open the door and turn the car off.
   Officer Johnson circled behind Crane’s car to move next to Bowden as she
   shouted “Tavis don’t do it.” The car engine began to rev, and the car shook
   as the brake lights turned on and off sporadically. Bowden reached for Roper
   in the back seat, and told Roper three times to “get out” of the car. Roper
   remained in the car. Officer Johnson broke the window next to Crane with
   his baton as Bowden began to move toward the rear of the car.
          The passengers contend that when Crane, with Roper’s gun pointed
   at him, moved his hand to turn off the car in compliance with Roper’s order,
   Roper shot him, his head fell backwards, the engine revved and the car
   lurched backward, striking Bowden—by now behind the car—before moving
   forward and running over Bowden again and speeding off.
          Roper claims that Crane shifted the car in gear while the two
   struggled, and that it was only after the car ran over Bowden and after Roper
   warned Crane that he would kill him if Crane did not stop the car that Roper
   shot Crane twice. Roper claims that the first two shots “did not cause Crane
   to stop the vehicle, [so] he fired two other shots.”




                                          6
Case: 21-10644           Document: 00516495724         Page: 7      Date Filed: 10/04/2022




                                        No. 21-10644


          After Roper shot Crane, the car careened down the road and Roper
   took the keys out of the ignition and steered the car to a stop. Officer Johnson
   caught up in his squad car and told Roper to pull Crane from the driver’s seat
   and perform CPR. Roper continued to shout and curse at Crane, asking why
   he had not stopped, but Crane was silent. An autopsy concluded that Crane
   was shot four times and died of gunshot wounds to his abdomen.
                                             II.
          On January 31, 2019, Crane’s mother, as the administrator of Crane’s
   estate and on behalf of his surviving children, and the other passengers filed
   a 42 U.S.C. § 1983 claim against the City of Arlington and Officer Roper,
   individually and in his official capacity. The plaintiffs allege that Roper
   violated their Fourth Amendment rights and that the City is liable under
   Monell v. Department of Social Services. 11
          The City and Roper moved to dismiss the plaintiffs’ claims. The
   district court concluded that the passengers—Jefferson, Valencia Johnson,
   and Z.C.—could not bring claims as bystanders and dismissed their claims
   with prejudice but denied the motions to dismiss Crane’s claims.
           Asserting qualified immunity, Roper then moved for summary
   judgment, which the district court granted. The district court acknowledged
   that Valencia Johnson and Roper presented different accounts of when the
   first shot occurred, 12 but found that “a reasonable jury could not believe [the
   passengers’] account of the shooting.” 13 Finding Roper entitled to qualified


          11
               436 U.S. 658 (1978).
          12
               Crane v. City of Arlington, 542 F. Supp. 3d 510, 513 (N.D. Tex. 2021) (“The
   backseat passenger swears the shot occurred before the car started reversing . . . . The
   officers claim Roper fired his gun after the car ran over Bowden the second time.”).
          13
               Id. at 514.




                                              7
Case: 21-10644           Document: 00516495724               Page: 8         Date Filed: 10/04/2022




                                             No. 21-10644


   immunity, the district court dismissed Crane’s claims against Roper and the
   City with prejudice. 14 The plaintiffs timely appealed the order on the motion
   to dismiss and the grant of summary judgment.
                                                 III.
           We review de novo a district court’s grant of summary judgment. 15
   Summary judgment is proper “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” 16 “Only disputes over facts that might affect the outcome of
   the suit under the governing law will properly preclude the entry of summary
   judgment.” 17 We may affirm on any grounds supported by the record and
   presented to the district court. 18
           We likewise review de novo a district court’s dismissal under Federal
   Rule of Civil Procedure 12(b)(6). 19 To survive a motion to dismiss, a plaintiff
   must plead “enough facts to state a claim to relief that is plausible on its
   face.” 20 When reviewing a motion to dismiss, we “must accept all facts as
   pleaded and construe them in the light most favorable to the plaintiff.” 21




           14
                Id.
           15
                Aguirre v. City of San Antonio, 995 F.3d 395, 405 (5th Cir. 2021).
           16
                Fed. R. Civ. P. 56(a).
           17
                Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
           18
                Hernandez v. Velasquez, 522 F.3d 556, 560 (5th Cir. 2008).
           19
                Waste Mgmt. La, L.L.C. v. River Birch, Inc., 920 F.3d 958, 963 (5th Cir. 2019).
           20
                Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
           21
              Reed v. Goertz, 995 F.3d 425, 429 (5th Cir. 2021) (internal quotation marks and
   citations omitted).




                                                   8
Case: 21-10644           Document: 00516495724               Page: 9        Date Filed: 10/04/2022




                                             No. 21-10644


                                                  IV.
           First, we review the district court’s grant of summary judgment.
   “When a defendant official moves for summary judgment on the basis of
   qualified immunity, ‘the burden then shifts to the plaintiff, who must rebut
   the defense by establishing a genuine fact issue as to whether the official’s
   allegedly wrongful conduct violated clearly established law.’” 22 All facts
   must be viewed in the light most favorable to the nonmovant and all justifiable
   inferences must be drawn in his favor. 23
           When there is video evidence in the record, courts are not bound to
   accept the nonmovant’s version of the facts if it is contradicted by the
   video. 24 But when video evidence is ambiguous or incomplete, the modified
   rule from Scott v. Harris has no application. 25 Thus, “a court should not
   discount the nonmoving party’s story unless the video evidence provides so
   much clarity that a reasonable jury could not believe his account.” 26
           The district court acknowledged the competing factual accounts—
   specifically when Roper shot Crane—but relied on the dashcam video from
   Bowden’s patrol car to reject Crane’s account and adopt Roper’s account.
   But the video does not clearly contradict Crane’s account of events such that
   the district court was entitled to adopt Roper’s factual account at the
   summary judgment stage. “Scott was not an invitation for trial courts to



           22
              Aguirre, 995 F.3d at 406 (quoting Darden v. City of Fort Worth, 880 F.3d 722, 727
   (5th Cir. 2018)).
           23
                Darden, 880 F.3d at 727.
           24
              Harris v. Serpas, 745 F.3d 767, 771 (5th Cir. 2014) (citing Scott v. Harris, 550 U.S.
   372, 381 (2007)).
           25
                Aguirre, 995 F.3d at 410 (citing Scott, 550 U.S. at 378).
           26
                Darden, 880 F.3d at 730.




                                                   9
Case: 21-10644          Document: 00516495724              Page: 10     Date Filed: 10/04/2022




                                            No. 21-10644


   abandon the standard principles of summary judgment by making credibility
   determinations or otherwise weighing the parties’ opposing evidence against
   each other any time a video is introduced into evidence.” 27
           What happened inside Crane’s car is not visible in the dashcam video.
   As such, the video does not resolve the relevant factual disputes. It is not
   clear from the video when Roper shot Crane, when Crane became
   unconscious, whether the car moved before or after Roper shot Crane, and
   whether Roper had his arm around Crane’s neck or was grabbing Crane’s
   sweatshirt. Because the video evidence does not clearly contradict Crane’s
   account, for purposes of this appeal, we must take Crane’s account as
   true 28—that Roper had Crane in a chokehold and that Roper shot Crane
   before the car began to move.
           The district court found that the gear could change and the car could
   move only with the conscious intention of Crane. 29 But that conclusion
   ignores the other plausible explanation that the gears were shifted during the
   struggle between Crane and Roper, as Crane attempted to comply with
   Roper, and that the chokehold caused Crane to press down on the accelerator
   as an attempt to relieve the stress on his neck, as opposed to attempting to
   flee. When two conclusions are plausible, at the summary judgment stage, we
   must accept as true that which is most favorable to the nonmovant. 30 The
   district court erred by applying its own interpretation of the video and
   accepting Roper’s factual account over Crane’s of what occurred inside the


           27
                Aguirre, 995 F.3d at 410.
           28
              See Darden, 880 F.3d at 730 (“[A] court should not discount the nonmoving
   party's story unless the video evidence provides so much clarity that a reasonable jury could
   not believe his account.”).
           29
                Crane, 542 F. Supp. 3d at 514.
           30
                Darden, 880 F.3d at 727.




                                                 10
Case: 21-10644           Document: 00516495724             Page: 11      Date Filed: 10/04/2022




                                            No. 21-10644


   car. “[A]t the summary judgment stage the judge’s function is not himself to
   weigh the evidence and determine the truth of the matter,” that job is
   reserved for the jury. 31
                                                 A.
           Next, we must consider whether Roper is entitled to qualified
   immunity under Crane’s account of events. We hold he is not at this stage.
           “The doctrine of qualified immunity shields officials from civil
   liability so long as their conduct does not violate clearly established statutory
   or constitutional rights of which a reasonable person would have known.” 32
   When reviewing a motion for summary judgment based upon the affirmative
   defense of qualified immunity, we engage in a two-pronged inquiry. 33 First,
   the constitutional question, asking whether the officer’s conduct violated a
   federal right. 34 Second, asking whether that right was clearly established at
   the time of the violation. 35
           The constitutional question in this case is governed by the principles
   enunciated in Tennessee v. Garner 36 and Graham v. Connor, 37 which establish
   that claims of excessive force are determined under the Fourth
   Amendment’s “objective reasonableness” standard. 38 Specifically regarding


           31
                Id. at 730.
           32
              Mullenix v. Luna, 577 U.S. 7, 11 (2015) (per curiam) (internal quotation marks
   and citation omitted).
           33
                Aguirre, 995 F.3d at 406.
           34
                Tolan v. Cotton, 572 U.S. 650, 655–56 (2014) (per curiam).
           35
                Id. at 656.
           36
                471 U.S. 1 (1985).
           37
                490 U.S. 386 (1989).
           38
                Brosseau v. Haugen, 543 U.S. 194, 197 (2004) (quoting Graham, 490 U.S. at 388).




                                                 11
Case: 21-10644          Document: 00516495724               Page: 12       Date Filed: 10/04/2022




                                            No. 21-10644


   deadly force, Justice White explained in Garner that it is unreasonable for an
   officer to “seize an unarmed, nondangerous suspect by shooting him dead;”
   but, “[w]here the officer has probable cause to believe that the suspect poses
   a threat of serious physical harm, either to the officer or to others, it is not
   constitutionally unreasonable to prevent escape by using deadly force.” 39
           We analyze the reasonableness of the force used under factors drawn
   from Graham, including the severity of the crime at issue, whether the
   suspect poses a threat to the safety of the officers or others, and whether the
   suspect is actively resisting arrest or attempting to evade arrest. 40 While all
   factors are relevant, the “threat-of-harm factor typically predominates the
   analysis when deadly force has been deployed.” 41 The reasonableness is
   judged from the perspective of a reasonable officer on the scene, 42 and only
   the facts then knowable to the defendant officers may be considered. 43
           First, we address whether Crane posed an immediate threat to the
   safety of the officers. Accepting the facts as the passengers allege, Crane was
   shot while unarmed with Roper’s arm around his neck. Roper first argues
   that he had a reasonable fear that Crane might have a weapon. But from his
   position, Roper could see if Crane was reaching for a gun, as could the other
   officers outside the vehicle, yet none of them—including Roper—reported a




           39
                Garner, 471 U.S. at 11.
           40
                490 U.S. 386, 396 (1989).
           41
                Harmon v. City of Arlington, 16 F.4th 1159, 1163 (5th Cir. 2021).
           42
                Graham, 490 U.S. at 396.
           43
              White v. Pauly, 580 U.S. 73 (2017) (per curiam); see also Cole v. Carson, 935 F.3d
   444, 456 (5th Cir. 2019), as revised (Aug. 21, 2019) (en banc) (“[W]e consider only what
   the officers knew at the time of their challenged conduct.”).




                                                  12
Case: 21-10644       Document: 00516495724              Page: 13      Date Filed: 10/04/2022




                                         No. 21-10644


   suspicion of a weapon. Roper could not have reasonably suspected that Crane
   had a weapon.
           Roper alternatively contends that the threat came from the car. 44 As
   seen in the video, prior to the first shot, Crane’s car was parked, the engine
   revved, and the tires spun. As the district court noted, Roper was inside the
   car with the door open, so had Crane sped off, Roper could have fallen out
   and been seriously injured. 45 However, accepting the facts as Crane alleges,
   Roper shot Crane while the car was still in park and before the car began to
   move. As Roper was not at imminent risk of being expelled from a parked car,
   the vehicle did not in this sense pose a serious threat. Roper also asserts that
   Bowden and Officer Johnson were in danger, but at the time Roper shot
   Crane, Bowden and Officer Johnson were standing to the side of Crane’s car,
   not behind it, unlikely to be hit by the car. 46 Ultimately, the car was not a
   threat until it began to move, which did not occur until Roper shot Crane.
   Whether Roper’s use of deadly force was reasonable may well turn on




           44
             See Scott, 550 U.S. at 379, 383 (noting that, in certain circumstances, a moving
   vehicle can pose a threat to individuals in its vicinity).
           45
             See Harmon, 16 F.4th at 1164 (“Common sense confirms that falling off a moving
   car onto the street can result in serious physical injuries.”).
           46
             Only after the alleged first shot did Bowden walk behind the car, when she was
   then run over.




                                              13
Case: 21-10644          Document: 00516495724             Page: 14        Date Filed: 10/04/2022




                                           No. 21-10644


   whether the car was in park or moving at the moment Roper shot Crane. 47
   But that is a question for the jury. 48
           Finally, this Court considers the speed with which an officer resorts
   to force where officers deliberately, and rapidly, eschew lesser responses
   when such means are plainly available and obviously recommended by the
   situation. 49 Officer Bowden demonstrated an admirable attempt to negotiate
   with Crane. Roper, on the other hand, shot Crane less than one minute after
   he drew his pistol and entered Crane’s backseat aside a pregnant woman and
   a two-year-old. 50 Not only was the option to get out of the car—as opposed


           47
              Compare Brosseau, 534 U.S. at 197, 200 (holding a vehicle was a threat when it
   was driven in a manner indicating a willful disregard for the lives of others), and Harmon,
   16 F.4th at 1165 (holding a vehicle was a threat as it sped off with an officer holding on to
   its edge), with Deville v. Marcantel, 567 F.3d 156, 169 (5th Cir. 2009) (holding an officer has
   no reason to believe a noncompliant driver in a parked car with the engine running is a
   threat). But see Lytle v. Bexar County, 560 F.3d 404, 411 (5th Cir. 2009) (“[T]he [Supreme]
   Court’s decision in Scott did not declare open season on suspects fleeing in motor
   vehicles.”).
           48
              See Lytle, 560 F.3d at 411 (“Our standard of review [in a qualified immunity]
   interlocutory appeal—namely, whether a reasonable jury could enter a verdict for the non-
   moving party—emphasizes the importance of juries in cases of alleged excessive force.”).
   Roper provided a report from the department’s forensic expert identifying the sound of
   two shots occurring after Bowden was shot. Roper argues that the two other shots are not
   audible in the video because they occurred when Crane’s car was too far away for the
   dashcam to pick up the noise. When the shots were fired, and whether there was a
   continuing threat that necessitated the use of deadly force, is a question that ought to be
   resolved by a jury. See Mason v. Lafayette City-Parish Consolidated Gov., 806 F.3d 268, 278
   (5th Cir. 2015) (holding an officer was entitled to qualified immunity as to the first five
   shots, but given the competing narratives, material fact disputes precluded qualified
   immunity as to the final two shots).
           49
                See Harmon, 16 F.4th at 1165.
           50
              We note that Roper did warn Crane that he would shoot him if he did not turn
   the car off. “Garner . . . requires a warning before deadly force is used ‘where feasible,’ a
   critical component of risk assessment and de-escalation.” Cole, 935 F.3d at 453 (quoting
   Garner, 471 U.S. at 11). However, according to the passengers, when Crane lowered his
   hand to comply, Roper shot him.




                                                 14
Case: 21-10644           Document: 00516495724               Page: 15       Date Filed: 10/04/2022




                                             No. 21-10644


   to shooting Crane—plainly available, but Bowden, reached into the backseat
   to touch Roper, repeatedly urging Roper to “get out” of the car, reflecting
   the sound view that they could not use deadly force to keep Crane from
   fleeing. But Roper remained in the car, shooting Crane just seconds later. A
   reasonable jury could conclude that reasonable officers, like Bowden, would
   have been keenly aware that deadly force should not have been used, and that
   instead, Crane should have been let go to take his child home; that Crane did
   not pose a threat of harm such that the use of deadly force was reasonable.
   The threat-posed factor favors Crane.
            While the remaining two factors do not weigh as heavily upon our
   analysis, they yet demand attention. 51 As to the severity of the crime at issue,
   Roper was attempting to effect an arrest for an unconfirmed felony probation
   violation warrant and multiple confirmed misdemeanor warrants. Although
   police officers have the right to order a driver to exit the car, 52 they cannot
   use excessive force to accomplish that end. 53 Reasonable officers could
   debate the level of force required to effect an arrest given the severity of the
   violations at issue, 54 but neither of the other officers felt the need to enter the
   car or draw their pistols to address the severity of the violation. Rather, the
   arresting officer attempted to intervene to stop Roper. This factor favors
   Crane.
            The third Graham factor is whether Crane was actively resisting arrest
   or attempting to evade arrest by fleeing. “Officers may consider a suspect’s



            51
                 Aguirre v. City of San Antonio, 995 F.3d 395, 408 (5th Cir. 2021).
            52
                 Pennsylvania v. Mimms, 434 U.S. 106, 111 (1977).
            53
                 Deville, 567 F.3d at 167.
            54
             Tucker v. City of Shreveport, 998 F.3d 165, 178 (5th Cir. 2021), cert. denied, 142 S.
   Ct. 419 (2021).




                                                   15
Case: 21-10644            Document: 00516495724              Page: 16      Date Filed: 10/04/2022




                                              No. 21-10644


   refusal to comply with instructions during a traffic stop in assessing whether
   physical force is needed to effectuate the suspect’s compliance.” 55 While
   Crane was compliant with Bowden’s initial requests, he refused to comply
   once the officers attempted to arrest him. It is clear from the video that the
   officers attempted to arrest Crane peacefully, but he refused to cooperate.
   Bowden first told Crane to step out of the car and within one minute she
   informed him that there was an outstanding warrant for his arrest. Two
   minutes later, Roper entered the vehicle and applied physical force, grabbing
   Crane, and pointing his gun at him. The other officers continued to order
   Crane to turn off the vehicle. On the present record, Roper shot Crane within
   30 seconds of entering Crane’s vehicle, as Crane reached to turn off the
   vehicle. The car was in park and Crane pressed the accelerator to relieve the
   pressure on his neck. Taking the facts as we must, a jury may well conclude
   that it was not reasonable for Roper to believe that Crane was attempting to
   flee or that any such attempt to do so posed a threat to life. Additionally,
   “officers must assess not only the need for force, but also ‘the relationship
   between the need and the amount of force used.’” 56 The only confirmed
   warrants against Crane were for misdemeanors. A jury could reasonably find
   that the degree of force the officers used was not justifiable under the
   circumstances. This factor favors Crane. In sum, with all three of the Graham
   factors favoring Crane, Crane prevails.
             Crane argues, notwithstanding the Graham factors, that Roper
   created the situation by escalating the confrontation—entering the car and
   grabbing Crane. But our precedent dictates that the threat be examined only
   at the moment deadly force is used and that an officer’s conduct leading to


             55
                  Deville, 567 F.3d at 167.
             56
                  Deville, 567 F.3d at 167 (quoting Gomez v. Chandler, 163 F.3d 921, 923 (5th Cir.
   1999)).




                                                   16
Case: 21-10644          Document: 00516495724               Page: 17      Date Filed: 10/04/2022




                                             No. 21-10644


   that point is not considered. 57 Roper’s actions prior to the moment he used
   deadly force, escalatory as they were, cannot be considered. The issue is not
   whether Roper created the need for deadly force, the issue is whether there
   was a reasonable need for deadly force.
           Under the Graham factors, Roper’s use of deadly force was
   unreasonable. Because Roper’s use of force in this situation was
   unreasonable, violating Crane’s Fourth Amendment right, we now turn to
   the clearly established prong.
                                                 B.
           The second step of the qualified immunity inquiry is asking “whether
   the violated constitutional right was clearly established at the time of the
   violation.” 58 The purpose of this inquiry is to determine whether the officer
   “had fair notice that [his] conduct was unlawful.” 59
           “It has long been clearly established that, absent any other
   justification for the use of force, it is unreasonable for a police officer to use
   deadly force against a fleeing felon who does not pose a sufficient threat of
   harm to the officer or others.” 60 This applies not only to a felon fleeing on




           57
              Serpas, 745 F.3d at 772. We recognize a split among the Circuits as to whether
   the officers’ actions leading up to the shooting is relevant for purposes of an excessive force
   inquiry. Compare id. (“[A]ny of the officers’ actions leading up to the shooting are not
   relevant for the purposes of an excessive force inquiry in this Circuit.”); with Allen v.
   Muskogee, 119 F.3d 837, 840 (10th Cir. 1997) (considering an officer’s reckless and
   deliberate conduct in creating the need to use force to determine the reasonableness of the
   force).
           58
                Lytle, 560 F.3d at 417.
           59
                Brosseau, 543 U.S. at 198.
           60
                Lytle, 560 F.3d at 417.




                                                  17
Case: 21-10644          Document: 00516495724               Page: 18       Date Filed: 10/04/2022




                                             No. 21-10644


   foot, 61 but also to one fleeing in a motor vehicle. 62 We note that the Supreme
   Court and this court decline to apply Garner with a high-level of generality.63
   While “[w]e do not require a case directly on point, . . . existing precedent
   must have placed the statutory or constitutional question beyond debate.” 64
   The central concept is that of “fair warning,” 65 in which “the contours of
   the right in question are ‘sufficiently clear that a reasonable official would
   understand that what he is doing violates that right.’” 66 We have recognized
   that “qualified immunity will protect ‘all but the plainly incompetent or
   those who knowingly violate the law.’” 67 Here, precedent provided Roper
   with fair notice that using deadly force on an unarmed, albeit non-compliant,
   driver held in a chokehold in a parked car was a constitutional violation
   beyond debate.
           At the time of Roper’s use of deadly force, “the law was clearly
   established that although the right to make an arrest ‘necessarily carries with
   it the right to use some degree of physical coercion or threat thereof to effect




           61
                Garner, 471 U.S. at 20–21.
           62
                Lytle, 560 F.3d at 417–18.
           63
                See, e.g., Brosseau, 543 U.S. at 199; Harmon, 16 F.4th at 1166.
           64
             Ashcroft, 563 U.S. at 741; see also Trent v. Wade, 776 F.3d 368, 383 (5th Cir. 2015)
   (“The law can be clearly established despite notable factual distinctions between the
   precedents relied on and the cases then before the Court, so long as the prior decisions gave
   reasonable warning that the conduct then at issue violated constitutional rights.” (quoting
   Kinney v. Weaver, 367 F.3d 337, 350 (5th Cir.2004) (en banc))).
           65
                Trent, 776 F.3d at 383.
           66
              Breen v. Texas A&M Univ., 485 F.3d 325, 338 (5th Cir. 2007), withdrawn in part
   on reh’g, 494 F.3d 516 (5th Cir. 2007) (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002)).
           67
                Harmon, 16 F.4th at 1167 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).




                                                  18
Case: 21-10644           Document: 00516495724               Page: 19        Date Filed: 10/04/2022




                                              No. 21-10644


   it,’” 68 the constitutionally “permissible degree of force depends on the
   severity of the crime at issue, whether the suspect posed a threat to the
   officer’s safety, and whether the suspect was resisting arrest or attempting to
   flee.” 69 In Garner, the Supreme Court made clear that “[w]here the suspect
   poses no immediate threat to the officer and no threat to others, the harm
   resulting from failing to apprehend him does not justify the use of deadly
   force to do so.” 70
           Here, under Crane’s account, Crane was shot while he was held in a
   chokehold in a parked car while evading arrest for several confirmed
   misdemeanors and an unconfirmed felony parole violation. Roper was on
   notice that the use of deadly force is objectively reasonable only where an
   officer has “a reasonable belief that he or the public was in imminent danger
   . . . . of death or serious bodily harm.” 71 Again, Roper’s alleged belief that
   Crane had a gun was not reasonable, nor was his belief that a parked car posed
   a danger to himself, the passengers, or the other officers standing on the side
   of the car. When we accept the facts as we must, this case is an obvious one. 72
   “While the Fourth Amendment’s reasonableness test is ‘not capable of
   precise definition or mechanical application,” 73 the test is clear enough that


           68
              Bush v. Strain, 513 F.3d 492, 502 (5th Cir. 2008) (footnote omitted) (quoting
   Saucier, 533 U.S. at 201–02).
           69
                Id.
           70
                Garner, 471 U.S. at 11.
           71
                Flores v. City of Palacios, 381 F.3d 391, 401 (5th Cir. 2004).
           72
              See Roque v. Harvel, 993 F.3d 325, 335 (5th Cir. 2021) (“[I]in an obvious case,
   general standards can ‘clearly establish’ the answer, even without a body of relevant case
   law.” (cleaned up) (quoting Brosseau, 543 U.S. at 199)); see also Darden, 880 F.3d at 733
   (“[I]n an obvious case, the Graham excessive-force factors themselves can clearly establish
   the answer, even without a body of relevant case law.”).
           73
                Bush, 513 F.3d at 502 (quoting Graham, 490 U.S. at 396).




                                                    19
Case: 21-10644          Document: 00516495724                Page: 20       Date Filed: 10/04/2022




                                             No. 21-10644


   Roper should have known he could not use deadly force on an unarmed man
   in a parked car.
           Because the facts seen in the light most favorable to Crane indicate a
   violation of a clearly established right and material facts are in dispute, the
   district court erred in granting summary judgment to Roper and perforce
   dismissing the City.
                                                   V.
           We turn to the claims of the three passengers—Jefferson, Valencia
   Johnson, and Z.C.—against Roper and the City, suing under § 1983 and
   claiming that Roper’s actions violated their Fourth Amendment rights. The
   passengers argue that they are entitled to damages under two theories of
   liability.
           First, they claim that they suffered emotional trauma by witnessing
   the excessive use of force against Crane. But witnessing the use of force is not
   enough. “Section 1983 imposes liability for violations of rights protected by
   the Constitution, not for violations of duties of care arising out of tort law.” 74
   “Negligent infliction of emotional distress is a state common law tort; there
   is no constitutional right to be free from witnessing [ ] police action.” 75 Thus,
   bystanders may recover when they are subject to an officer’s excessive use of
   force such that their own Fourth Amendment right is violated; however,
   bystanders cannot recover when they only witness excessive force used upon
   another. 76


           74
                Baker v. McCollan, 443 U.S. 137, 146 (1979).
           75
                Grandstaff v. City of Borger, 767 F.2d 161, 172 (5th Cir. 1985).
           76
               Harmon, 16 F.4th at 1168 (“Bystander excessive force claims can only succeed
   when the officer directs the force toward the bystander—that is to say, when the bystander
   is not really a bystander.”).




                                                   20
Case: 21-10644          Document: 00516495724                Page: 21      Date Filed: 10/04/2022




                                              No. 21-10644


           Second, the passengers claim that Roper used excessive force when
   he pointed his gun at them while entering the car, leading to psychological
   injuries. 77 The district court dismissed the passengers’ claims for failing to
   “establish that they were the objects of Roper’s actions or that Roper’s
   actions physically injured them.” 78
           There is no express requirement for a physical injury in an excessive
   force claim, 79 but even if the passengers stated a plausible claim for
   psychological injuries, Roper is entitled to qualified immunity. “Fourth
   Amendment jurisprudence has long recognized that the right to make an
   arrest or investigatory stop necessarily carries with it the right to use some
   degree of physical coercion or threat thereof to effect it.” 80 We previously
   held that pointing a gun can be reasonable given the circumstances, 81 and that
   “the momentary fear experienced by the plaintiff when a police officer
   pointed a gun at him did not rise to the level of a constitutional violation[.]” 82
   Here, there was no unreasonable use of force against the passengers, so no
   constitutional injury occurred.




           77
             Roper argues that the passengers waived this argument, but the complaint states
   that the passengers sought damages for the psychological injuries arising both from
   witnessing Crane’s death and as a result of Roper’s excessive force, preserving this
   argument.
           78
                Crane v. City of Arlington, 2020 WL 4040910, at *6 (N.D. Tex. July 16, 2020).
           79
                Flores, 381 F.3d at 400–01.
           80
                Graham, 490 U.S. at 396.
           81
                Hinojosa v. City of Terrell, 834 F.2d 1223, 1230–31 (5th Cir. 1988).
           82
             Dunn v. Denk, 54 F.3d 248, 250 (5th Cir. 1995), on reh’g en banc, 79 F.3d 401 (5th
   Cir. 1996) (discussing Hinojosa, 834 F.2d at 1230–31).




                                                   21
Case: 21-10644     Document: 00516495724            Page: 22   Date Filed: 10/04/2022




                                     No. 21-10644


          As we affirm the dismissal of the passengers’ claims against Roper for
   a failure to state a claim in the absence of a constitutional injury, we also
   affirm the dismissal of their claims against the City.
                                        ****
          We AFFIRM the dismissal of the passengers’ claims and VACATE
   the grant of summary judgment on Crane’s claims and REMAND to the
   district court for further proceedings consistent with this opinion.




                                          22